This is an appeal by appellant from a judgment in favor of appellee for the sum of $130, from the county court of Willacy county. It was for damages resulting from the killing of a mule. It is a very simple county court case largely of facts. It was tried by a jury, who found all the facts in favor of appellee.
The mule escaped from appellee's possession and premises, and entered upon the right of way of the appellant, and while there grazing a rapidly approaching train of cars came along and struck and killed the mule. As soon as appellee saw the escaped mule he attempted to recapture him but failed. It was dark and the appellant made every effort to stop the train when its servants discovered the presence of the mule. The train blew the whistle and rang the bell, but neither that nor the screeching of the brakes alarmed the mule. He was struck and killed.
We think all the issues in the case were fairly submitted to the jury by the court, and they found every fact in favor of appellee, and the judgment will be sustained. We do not think the court erred in not submitting the question of settlement to the jury.
We think the case was fairly submitted to the jury, and the judgment is affirmed.
 *Page 329